Citation Nr: 1133749	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than depression, to include bipolar disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to September 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on March 25, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Clarification of the issue on appeal

In an October 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for depression.  The Veteran was notified of that decision later that month and failed to express disagreement or otherwise initiate an appeal.  As such, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103 (2010).

In a November 2007 statement, the Veteran expressed that he wished to file a claim of entitlement to service connection for bipolar disorder.  The Board observes that the RO developed the Veteran's bipolar disorder claim as an original claim for service connection rather than a claim to reopen his previously-denied service connection claim for depression.  Indeed, the Veteran's November 2007 statement does not mention depression or his previously-denied claim for such.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons and the RO's treatment of the Veteran's claim, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders other than depression, to include bipolar disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To obtain the Veteran's service personnel records and to obtain outstanding VA and private treatment records

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran has consistently stated that he underwent a mental health consultation in Bad Kissengen, Germany, prior to his separation from service.  See a March 2007 VA outpatient treatment record, the Veteran's April 2009 substantive appeal and the March 2011 hearing transcript at pages 3,4,17 and 21-24.  The Veteran and his representative have asserted that he was separated from service due, in part, to this consultation.  See the March 2011 hearing transcript at pages 4, 20 and 24.  The Veteran's service treatment records are devoid of any instance of complaints of or treatment for an acquired psychiatric disorder.  However, it appears that the records associated with this mental health consultation are not associated with the Veteran's service treatment records.  

To that end, the Board notes that the Veteran's complete service personnel file is not associated with the claims file.  Indeed, it does not appear that such has been requested.  The Board observes that medical records which bear directly on the Veteran's separation from service may be associated with his service personnel file.  Thus, the RO/AMC should attempt to obtain and associate with the claims file the Veteran's complete service personnel file.

Further, the Board notes that the Veteran has reported receiving post-service treatment for his acquired psychiatric disorder at the VA facilities in Houston, Texas, and San Antonio, Texas, between 1980 and 1996.  See the March 2011 hearing transcript at pages 25, 27 and 34-35.  The Board notes that the earliest reports of VA treatment currently associated with the Veteran's VA claims file are dated in May 1996.  Further, the Veteran asserts that he also received private inpatient treatment at two facilities during the 1990's.  See the mn3 2011 hearing transcript at pages 30-32.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the RO/AMC should attempt to obtain any and all treatment records pertaining to the Veteran's asserted acquired psychiatric disorder.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC) and any other appropriate location, to request the complete service personnel records of the Veteran.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.  

All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  

2.  The RO/AMC must contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his acquired psychiatric disorder.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

Specifically, the RO/AMC must attempt to obtain any and all VA treatment records from the VA facilities in Houston, Texas, and San Antonio, Texas, dated from January 1980 to May 1996.  Also, after securing the proper release from the Veteran, the RO/AMC must attempt to obtain any private treatment records concerning the Veteran from Spring Shadows Glen Hospital in Houston, Texas, dated from 1980 to the present.  

3.  Thereafter, the RO/AMC must complete any additional development which flows from the records obtained, to include scheduling the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder other than depression.  

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


